Citation Nr: 0508754	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 80 percent for 
the service connected seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1995 to April 1999.

This appeal arises from an April 1999 rating decision of the 
Nashville, Tennessee Regional Office (RO).  The St. 
Petersburg RO is currently handling the veteran's appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the day following separation from service until 26 
September 2000, the evidence demonstrates the presence of 
seizure activity averaging at least one major seizure per 
month over the last year.

3.  From 26 September 2000 until the present time, the 
evidence does not show seizure activity averaging at least 
one major seizure per month over the last year.


CONCLUSIONS OF LAW

1.  From the day after separation from service until 26 
September 2000, the criteria for the assignment of a 100 
percent rating for a seizure disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, 4.121, 4.122, 4.124a, Diagnostic Code 8910 (2004).

2.  From 26 September 2000 until the present time, the 
criteria for the assignment of a rating in excess of 80 
percent for the service connected seizure disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.10, 4.121, 4.122, 4.124a, Diagnostic 
Code 8910 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran was treated 
in August 1998 for the initial onset of a seizure disorder.  
He was placed on medications.  A March 1999 notation shows 
that the veteran was being treated for new onset myoclonic 
epilepsy.  It was noted that the veteran continued to have 
one seizure per month.  

Several statements were submitted in support of the veteran's 
claim.  In August 1999, the veteran's roommate indicated that 
the veteran suffered a major seizure in June 1999.  

An August 1999 statement from a family member indicated that 
the veteran had suffered seizures in April, May and July 1999 
as well as an undated seizure while camping.

The veteran testified in August 1999 that he had been 
averaging a major seizure every 3 to 5 weeks and that these 
seizures averaged about once a month.  He reported having 
suffered seizures in March, April, two in May, June, July, 
and August of that year (1999). 

Additional lay statements were received in September 1999 
which related that the veteran had suffered seizures in the 
presence of the affiants.

On VA examination in October 1999, it was noted that the 
veteran continued on medications for a seizure disorder.  
Reportedly, the medication helped with his seizures, but he 
continued to have generalized convulsions about every three 
to five weeks.  The veteran was returning to school.  The 
diagnosis was juvenile myoclonic epilepsy that started in the 
service.  It was noted that the veteran's seizures were still 
poorly controlled.  The veteran took 250 mg. of Depakote in 
the morning and 500 mg. at nighttime.  An increase in 
medications was recommended.

An addendum to the October 1999 VA examination report was 
received in late November or early December 1999.  It 
indicated that the veteran's myoclonic epilepsy was 
classified as a primary generalized epilepsy.  

A December 1999 VA treatment report shows that the veteran 
suffered from occasional major seizures with the last one 
occurring a month before.  

A June 2000 private hospital report shows the veteran was 
treated following a seizure event.  He had fallen in the 
shower and suffered a laceration above the right eye.  

Of record are VA treatment notations dating from June 2000 to 
October 2004.  A treatment notation from the end of June 2000 
shows that the veteran continued to have seizure activity.  
It was noted that the veteran continued to take Depakote 
twice daily.  

On 18 September 2000, a treatment notation shows that a new 
medication (lamictal) had been started 10 days before.  It 
was reported that the veteran continued to have fairly 
frequent seizures.  

On 26 September 2000, a treatment notation shows that the 
veteran was having one major seizure per two months as well 
as some myoclonic jerks without seizure.  The dosage of 
lamictal was increased.  

In October 2000, it was noted that the veteran had a grand 
mal seizure in late September 2000 after possibly missing a 
few doses of medication.

In November 2000, the veteran was seen after falling in a tub 
hurting his neck after a seizure.    

In September 2001, a treatment notation shows that the 
veteran had developed a general seizure and he lost 
consciousness.  He had been on Depakote; it was noted that he 
had been allergic to lamictal.  The impression was a 
breakthrough generalized seizure.  It was noted that the 
veteran should receive a consultation about alternative 
medications. 

In November 2001, the veteran had suffered an acute seizure 
episode.  

In November 2002, the veteran was seen for a routine visit 
and renewal of seizure medications.  He reported doing well 
with the seizure disorder.  He was graduating in May 2003 and 
planning to open his own business.  Neurology was evaluated 
as stable, but it was noted that he may still have morning 
"seizures."

In March 2003, the veteran's seizure disorder was noted to be 
stable on current medications.  Another March 2003 notation 
indicates that the veteran continued to experience some mild 
seizure activity.  

A May 2003 notation indicated that the veteran had three or 
four seizures a year.  

A later May 2003 neurology clinic notation shows that the 
veteran had not been seen since 2001.  Generalized seizures 
were noted four or five times a year.  

In June 2003, seizures were noted to be stable.  

In August 2004, the veteran was noted to be doing well 
overall to include seizures.  He had graduated nine months 
before and was working.  He was averaging five seizures a 
year which were usually related to disrupted sleep.  

In October 2004, an EEG did not support the diagnosis of 
seizures.  

On VA neurology examination in October 2004, it was noted 
that the veteran had suffered from several different types of 
seizures including generalized seizures, focal myoclonic and 
petit mal seizures.  His last generalized seizure was several 
weeks before.  He reported having seizures five times a year.  
He had very few petit mal seizures at that time.  The veteran 
was working.  An EEG was interpreted as being normal.  The 
impression was that it was as likely as not that the veteran 
had juvenile myoclonic epilepsy.  He had a moderate level of 
control.  

The veteran testified before the Board in December 2003 that 
he was having five or six major seizures a year where he 
would lose consciousness and that he would suffer several 
minor seizures each month (T-7); that he was employed; and 
that no work concessions had been made at his current job due 
to his seizures (T-15).


Analysis

By rating decision in April 1999, service connection was 
awarded for a seizure disorder and a 20 percent evaluation 
was assigned, effective from the day following separation 
from service (25 April 1999).  By rating decision in December 
1999, a 60 percent rating was assigned effective from 25 
April 1999.  Finally, by rating decision in November 2004, an 
80 percent evaluation was assigned, effective from 25 April 
1999.  

The veteran's service-connected seizure disorder has been 
evaluated under the provisions of Diagnostic Code 8910 of the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.130 (2004).  
The Board notes that there had been some dispute as to which 
DC the veteran's disability should be rated under.  A review 
of the rating schedule shows that the veteran's seizure 
disorder is being properly evaluated under DC 8910 for 
epilepsy, grand mal.  

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for a seizure disorder, the Board will follow the 
mandates of the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under Diagnostic Codes 8910 and 8911, grand and petit mal 
epilepsies are respectively rated under a "General Rating 
Formula" for major and minor seizures.  The General Rating 
Formula for Major and Minor Seizures provides:  Epilepsy 
manifested by at least one major seizure in the last six 
months, or two in the last year; or an average of at least 
five to eight minor seizures weekly may be assigned a 40 
percent evaluation.  A 60 percent evaluation requires an 
average of at least one major seizure in four months over the 
last year; or nine to ten minor seizures per week.  An 80 
percent evaluation requires an average of at least one major 
seizure in three months over the last year; or more than ten 
minor seizures weekly.  A 100 percent evaluation requires an 
average of at least one major seizure per month over the last 
year.  NOTES (1) and (2) listed above that "General Rating 
Formula" respectively define the following: A "major seizure" 
is characterized by the generalized tonic-clonic convulsion 
with unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal); or sudden jerking movements of 
the arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  NOTES (1)-(3) listed below 
that "General Rating Formula" respectively state, in 
pertinent part, the following: This rating will not be 
combined with any other rating for epilepsy.  In the presence 
of major and minor seizures, rate the predominating type.  
There will be no distinction between diurnal and nocturnal 
major seizures.

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post- 
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).

The service medical records show the initial onset of a 
seizure disorder in August 1998.  A March 1999 treatment 
notation indicates that the veteran had been suffering one 
major seizure per month.  The veteran filed a claim of 
service connection for a seizure disorder in March 1999, the 
month before he was separated from service.  Statements from 
a roommate and family members in August and September 1999 
along with the veteran's testimony, demonstrate that the 
veteran suffered major seizures in April, May, June, July and 
August 1999.  Pursuant to 38 C.F.R. § 4.121, the Board notes 
that the aforementioned statements constitute credible 
evidence as to the frequency of major seizures.  On VA 
examination in October 1999, it was reported that the veteran 
had been suffering major seizures every three to five weeks.  
It was further noted that seizures were still poorly 
controlled.  A December 1999 notation shows that the veteran 
had suffered a major seizure the month before.  All of this 
evidence supports the assignment of a 100 percent rating 
under DC 8910 on the basis of major seizure activity 
averaging once a month.  

The evidence following December 1999, does not precisely 
demonstrate when the veteran's major seizures decreased in 
frequency to less than one per month on average.  By 26 
September 2000, however, a treatment note refers to major 
seizure activity averaging once every two months.  After 
September 2000, moreover, the reported number of seizures in 
the medical record, as well as the frequency of treatment, 
clearly declined.  By May 2003, it was noted that the veteran 
had not been seen in the neurology clinic since 2001 and the 
frequency of seizures was reported as four or five times per 
year.  

Based on the above evidence, the Board concludes that a 
staged rating is appropriate under Fenderson.  The evidence 
supports the assignment of a 100 percent rating for an 
average of at least one major seizure per month over a one-
year period under DC 8910 from the day after separation from 
service until 26 September 2000.  From 26 September 2000 to 
the present time, the preponderance of the evidence does not 
support the presence of seizure activity of at least one 
major seizure per month under DC 8910.

With regard to the rating of the service connected seizure 
disorder for the time period from 26 September 2000, pursuant 
to 38 C.F.R. § 3.321(b)(1), an extraschedular rating would be 
in order if there existed such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Clearly, due to the 
nature of the appellant's service-connected seizure disorder 
some interference with the appellant's employment is to be 
expected.  The rating criteria account for such an 
eventuality and the veteran is being appropriately 
compensated by the 80 percent evaluation since 26 September 
2000.

The record does not reflect frequent periods of 
hospitalization nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards since 26 September 2000.  In fact, VA outpatient 
records show that the veteran successfully graduated from 
college during this time.  He testified in December 2003 that 
he was working on a full time basis and that no current work 
concessions had been made due to his seizure disorder.  Thus, 
the evidence of record does not reflect any factor which 
presents an exceptional case.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  In this case, the Board has conducted a 
complete and thorough review of the appellant's claims 
folder.  The Board finds that the RO advised the appellant of 
the evidence necessary to support his claim for a higher 
rating.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant letters in July 2003 and May 
2004 as well as a statement of the case in April 2003 and a 
supplemental statement of the case in January 2003 and a 
supplemental statement of the case in November 2004, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  All available VA medical records to include 
voluminous VA outpatient treatment records have been 
obtained.  The veteran also appeared and presented testimony 
at a RO hearing in August 1999 and a Travel Board hearing in 
December 2003.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in October 1999 and October 2004.  The 
current record contains sufficient medical evidence to fully 
and fairly evaluate the veteran's appeal.  As an additional 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the veteran after the rating decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already issued by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ in July 2003 prior to the transfer 
and certification of the appellant's case to the Board after 
the December 2003 Travel Board hearing, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

After the initial notice was provided, the case was remanded 
to the RO in April 2004, and an additional VCAA notice letter 
was issued in May 2004.  Thereafter, the instant claim was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the appellant in November 2004.  The 
claimant, therefore, has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

From the day after separation from service until 26 September 
2000, entitlement to a 100 percent rating for a seizure 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.

From 26 September 2000 to the present time, entitlement to 
the assignment of a rating in excess of 80 percent for the 
service connected seizure disorder is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


